DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOHN W. HOOD, JR.,
                             Appellant,

                                    v.

 CITIGROUP MORTGAGE LOAN TRUST INC. 2007-AR7, MORTGAGE
   PASSTHROUGH CERTIFICATES, SERIES 2007-AR7, U.S. BANK
             NATIONAL ASSOCIATION, as trustee,
                        Appellee.

                              No. 4D21-2197

                          [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE 17-
016435 (11).

  Niles B. Whitten of The Law Office of Niles B. Whitten, PLLC,
Gainesville, for appellant.

  Charles P. Gufford of McCalla Raymer Liebert Pierce, LLC, Orlando, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.